
	
		II
		111th CONGRESS
		2d Session
		S. 3625
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2010
			Mr. Lieberman (for
			 himself and Mr. McCain) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To enhance public safety by making more spectrum
		  available to public safety agencies, to facilitate the development of a
		  wireless public safety broadband network, to provide standards for the spectrum
		  needs of public safety agencies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 First Responders Protection Act of
			 2010.
		IAllocation and
			 assignment of public safety licenses
			101.FindingsThe Congress finds the following:
				(1)The communications
			 capabilities of first responders and other public safety agencies directly
			 affect the public safety of the people of the United States and our national
			 security.
				(2)As events such as
			 the terrorist attacks of September 11, 2001, and Hurricane Katrina revealed,
			 the inability of local, State, tribal, and Federal first responders to
			 communicate effectively during an emergency impairs operations and the ability
			 to mitigate terrorist acts and natural disasters.
				(3)Many public safety
			 communications systems rely on commercially available systems that lack
			 broadband capabilities or otherwise fail to provide the level of service
			 necessary to meet the mission-critical needs of public safety agencies.
				(4)A wireless public safety broadband network
			 is needed to guarantee priority access for public safety use and first
			 responder interoperability across the United States.
				(5)Allocating the
			 paired electromagnetic spectrum bands of 758–763 megahertz and 788–793
			 megahertz, referred to as the D Block, to public safety agencies is the only
			 assured way of meeting public safety’s needs for sufficient spectrum and would
			 help reduce the complexity and future operating cost of public safety
			 communications systems.
				(6)Because the
			 communications needs of public safety agencies may differ by geographic region
			 (including whether they require a dedicated communications system or can rely
			 on a system shared with commercial users), each region requires flexibility to
			 develop a model that meets its needs without sacrificing the interoperability
			 of the system as a whole.
				(7)The most timely
			 and cost-effective way to achieve nationwide interoperability in public safety
			 communications will be to leverage commercial infrastructure without
			 compromising the mission-critical needs of public safety agencies.
				(8)The use by public
			 safety agencies of standardized technologies commonly employed in the
			 commercial telecommunications sector will provide significant benefits,
			 including improved capabilities, greater economies of scale, and more rapid
			 adoption of technological innovations.
				(9)When it is in the
			 interest of public safety, the Federal Communications Commission should
			 encourage any public safety licensee or spectrum lessee to consider using
			 existing or planned commercial infrastructure.
				102.Allocation and
			 assignment of public safety licenses
				(a)Spectrum
			 allocationSection 337(a) of the Communications Act of 1934 (47
			 U.S.C. 337(a)) is amended—
					(1)in paragraph (1),
			 by striking 24 and inserting 34; and
					(2)in paragraph (2),
			 by striking 36 and inserting 26.
					(b)AssignmentSection
			 337(b) of the Communications Act of 1934 (47 U.S.C. 337(b)) is amended to read
			 as follows:
					
						(b)Assignment
							(1)In
				generalNot later than 60 days after the date of enactment of the
				First Responders Protection Act of
				2010, the Commission shall allocate the paired electromagnetic
				spectrum bands of 758–763 megahertz and 788–793 megahertz for public safety
				broadband communications and shall license such paired bands to the public
				safety broadband licensee.
							(2)Establishment of
				rules
								(A)In
				generalThe Commission shall
				establish rules to permit the public safety broadband licensee to authorize
				providers of public safety services to construct and operate a wireless public
				safety broadband network in the spectrum licensed to the public safety
				broadband licensee if the public safety broadband licensee determines that such
				authorization would expedite the deployment of public safety broadband
				communications.
								(B)Network
				requirementsThe Commission shall require that any such wireless
				public safety broadband network shall—
									(i)be
				fully interoperable and remain interoperable with, and in conformance with the
				same broadband technology standards as, all other public safety broadband
				systems deployed or authorized;
									(ii)provide for
				roaming by local, State, tribal, and Federal Government and other authorized
				users of the spectrum licensed to the public safety broadband licensee;
									(iii)provide priority
				access to public safety agencies;
									(iv)be built to
				survive most large-scale disasters;
									(v)ensure that
				networks of such systems have the appropriate level of cyber security;
				and
									(vi)ensure that
				authorized users have control over all local network uses consistent with rules
				established by the Commission.
									(C)Deadlines
									(i)RulesThe
				Commission shall establish rules under this paragraph not later than 180 days
				after the date of enactment of the First
				Responders Protection Act of 2010.
									(ii)Report
										(I)In
				generalNot later than 60 days after the date of enactment of the
				First Responders Protection Act of
				2010, the public safety broadband licensee shall submit a report
				to the appropriate committees of Congress on the phased network deployment plan
				of such spectrum bands.
										(II)DefinitionsFor
				purposes of subclause (I), the term appropriate committees of
				Congress means—
											(aa)the Committee on
				Homeland Security and Governmental Affairs of the Senate;
											(bb)the Committee on
				Commerce, Science, and Transportation of the Senate;
											(cc)the Committee on
				Energy and Commerce of the House of Representatives; and
											(dd)the Committee on
				Homeland Security of the House of
				Representatives.
											.
				(c)Network-Sharing
			 agreementsSection 337 of the Communications Act of 1934 (47
			 U.S.C. 337) is amended—
					(1)by redesignating
			 subsection (f) as subsection (g); and
					(2)by inserting after
			 subsection (e) the following:
						
							(f)Rulemaking
				requiredThe Commission shall establish regulations, subject to
				requirements that the public safety broadband licensee retain control over the
				use of the spectrum, to—
								(1)authorize the
				shared use of the public safety broadband spectrum and network infrastructure
				by entities that are not defined as public safety services in subsection
				(g)(1), subject to requirements that public safety services retain priority
				access to the spectrum, pursuant to procedures adopted by the Commission, as
				long as other governmental entities’ needs are considered before commercial
				entities; and
								(2)allow use of the
				public safety broadband spectrum by emergency response providers, as defined in
				section 2 of the Homeland Security Act of 2002 (6 U.S.C.
				101).
								.
					(d)DefinitionSection
			 337(g) of the Communications Act of 1934 (as so redesignated) is
			 amended—
					(1)by redesignating
			 paragraphs (1) and (2) as paragraphs (3) and (4), respectively; and
					(2)by inserting
			 before paragraph (3), as so redesignated, the following:
						
							(1)Public safety
				broadband licenseeThe term public safety broadband
				licensee means a licensee, as defined by the Commission in its Second
				Report and Order adopted July 31, 2007 (FCC 07–132), and selected in the
				Commission's Order adopted November 19, 2007 (FCC 07–199), by the Commission to
				be the licensee for the 763–768/793–798MHz.
							(2)Public safety
				broadband spectrumThe term
				public safety broadband spectrum means the electromagnetic
				spectrum between 758 megahertz and 768 megahertz, inclusive, and 788 megahertz
				and 798 megahertz, inclusive and any additional electromagnetic frequencies
				allocated for public safety use that the Commission shall designate for public
				safety broadband
				use.
							.
					103.Standards
				(a)Interoperability
			 requirementsNot later than
			 180 days after the date of enactment of this Act, the Federal Communications
			 Commission, in consultation with the Director of the National Institute of
			 Standards and Technology, the Secretary of Homeland Security, the Attorney
			 General, and local, State, tribal, and Federal public safety agencies, shall
			 develop a public safety agency statement of requirements that enables
			 nationwide interoperability and roaming across any communications system using
			 public safety broadband spectrum, as defined in section 337(g) of the
			 Communications Act of 1934.
				(b)SpecificationsThe
			 Secretary, in coordination with the Director of the National Institute of
			 Standards and Technology, shall establish an appropriate standard, or set of
			 standards, for meeting the public safety agency statement requirements
			 developed under subsection (a) which shall take into consideration—
					(1)the extent to
			 which particular technologies and user equipment are, or are likely to be,
			 available in the commercial marketplace;
					(2)the availability
			 of necessary technologies and equipment on reasonable and non-discriminatory
			 licensing terms;
					(3)the ability to
			 evolve with technological developments in the commercial marketplace;
					(4)the ability to
			 accommodate prioritization for public safety transmissions;
					(5)the ability to
			 accommodate appropriate security measures for public safety transmissions;
			 and
					(6)any other
			 considerations the Federal Communications Commission deems appropriate.
					104.Rule of
			 constructionNothing in this
			 Act, or the amendments made by this Act, shall be construed to overturn,
			 supercede, or otherwise preempt the Commission's Order adopted on November 19,
			 2007 (FCC 07–199), and setting forth the roles and responsibilities of the
			 public broadband safety licensee (as such term is defined in section 337(g) of
			 the Communications Act of 1934) and the Federal Communications Commission,
			 except that the following may, by rule or order, be modified by the
			 Commission:
				(1)Any organization seeking membership to the
			 Board of Directors of the Public Safety Broadband Licensee may be voted in by a
			 simple majority of the then serving members of the Board of Directors.
				(2)The Board of Directors of the Public Safety
			 Broadband Licensee shall include the following organizations:
					(A)International
			 Association of Chiefs of Police.
					(B)International
			 Association of Fire Chiefs.
					(C)National
			 Sheriffs' Association.
					(D)International
			 Association of Fire Fighters.
					(E)National
			 Volunteer Fire Council.
					(F)Fraternal Order
			 of Police.
					(G)Major Cities
			 Chiefs Association.
					(H)Metropolitan Fire
			 Chiefs Association.
					(I)Major County
			 Sheriffs' Association.
					(J)Association of
			 Public-Safety Communications Officials, International.
					(K)National
			 Emergency Management Association.
					(L)International
			 Association of Emergency Managers.
					(M)Police Executive
			 Research Forum.
					(N)National Criminal
			 Justice Association.
					(O)National
			 Association of Police Organizations.
					(P)National
			 Organization of Black Law Enforcement Executives.
					(Q)Association of
			 Air Medical Services.
					(R)Advocates for
			 Emergency Medical Services.
					(S)Emergency Nurses
			 Association.
					(T)National
			 Association of Emergency Medical Services Physicians.
					(U)National
			 Association of Emergency Medical Technicians.
					(V)National
			 Association of State Emergency Medical Service Officials.
					(W)National
			 Emergency Medical Services Management Association.
					(X)International
			 Municipal Signal Association.
					(Y)American
			 Probation and Parole Association.
					(Z)National
			 Governors Association.
					(AA)National
			 Association of Counties.
					(BB)National League
			 of Cities.
					(CC)United States
			 Conference of Mayors.
					(DD)Council of State
			 Governments.
					(EE)International
			 City/County Managers Association.
					(FF)National
			 Conference of State Legislatures.
					(GG)National
			 Association of Regional Councils.
					(HH)Utilities
			 Telecom Council.
					(II)American
			 Association of State Highway Transportation Officials.
					(JJ)American
			 Hospital Association.
					(KK)Forestry
			 Conservation Communications Association.
					(LL)National
			 Association of State 911 Administrators.
					IIFunding
			201.DefinitionsIn this title—
				(1)the term Assistant Secretary
			 means the Assistant Secretary of Commerce for Communications and
			 Information;
				(2)the term
			 appropriate committees of Congress means—
					(A)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
					(B)the Committee on
			 Commerce, Science, and Transportation of the Senate;
					(C)the Committee on
			 Energy and Commerce of the House of Representatives; and
					(D)the Committee on
			 Homeland Security of the House of Representatives;
					(3)the term Construction Fund
			 means the Public Safety Interoperable Broadband Network Construction Fund
			 established under section 202;
				(4)the term
			 Maintenance and Operation Fund means the Public Safety
			 Interoperable Broadband Network Maintenance and Operation Fund established
			 under section 202; and
				(5)the term Secretary means the
			 Secretary of Homeland Security.
				202.Funding
				(a)Establishment
			 of funds
					(1)Construction
			 Fund
						(A)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Public Safety Interoperable Broadband Network Construction Fund.
						(B)PurposeThe
			 Secretary shall establish and administer the grant program under section 203
			 using the funds deposited in the Construction Fund.
						(C)Credit
							(i)Borrowing
			 authorityThe Secretary may borrow from the general fund of the
			 Treasury beginning on October 1, 2010, such sums as may be necessary, but not
			 to exceed $2,000,000,000, to implement section 203.
							(ii)ReimbursementThe
			 Secretary of the Treasury shall reimburse the general fund of the Treasury,
			 without interest, for any amounts borrowed under clause (i) as funds are
			 deposited into the Construction Fund, but in no case later than December 31,
			 2014.
							(2)Maintenance and
			 Operation Fund
						(A)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Public Safety Interoperable Broadband Network Maintenance and Operation
			 Fund.
						(B)PurposeThe
			 Secretary shall use the funds deposited in the Maintenance and Operation Fund
			 to carry out section 204.
						(b)Initial
			 distribution of auction proceeds in fundsNotwithstanding
			 subparagraphs (A) and (D) of section 309(j)(8) of the Communications Act of
			 1934 (47 U.S.C. 309(j)(8)), the Secretary of the Treasury shall deposit the
			 proceeds (including deposits and upfront payments from successful bidders) from
			 the auction of the spectrum described in section 205 in the following
			 manner:
					(1)All proceeds less
			 than or equal to $5,500,000,000 shall be deposited in the Construction Fund and
			 shall be made available to the Secretary without further appropriations.
					(2)Any proceeds
			 exceeding $5,500,000,000 shall be deposited in the Maintenance and Operation
			 Fund and shall be made available to the Secretary without further
			 appropriations.
					(c)Transfer of
			 funds at completion of constructionThe Secretary of the Treasury
			 shall transfer to the Maintenance and Operation Fund any funds remaining in the
			 Construction Fund after the date of the completion of the construction phase,
			 as determined by the Secretary.
				(d)Transfer of
			 funds to TreasuryThe Secretary of the Treasury shall transfer to
			 the general fund of the Treasury any funds remaining in the Maintenance and
			 Operation Fund after the end of the 10-year period that begins after the date
			 of the completion of the construction phase, as determined by the
			 Secretary.
				(e)Authorization
			 of appropriations
					(1)Construction
			 FundThere are authorized to be appropriated to the Secretary for
			 deposit in the Construction Fund in and after fiscal year 2012 such as sums as
			 necessary subject to paragraph (3).
					(2)Maintenance and
			 Operation FundThere are authorized to be appropriated to the
			 Secretary for deposit in the Maintenance and Operation Fund in and after fiscal
			 year 2012 such as sums as necessary subject to paragraph (3).
					(3)LimitationThe
			 authorization of appropriations under paragraphs (1) and (2) may not exceed a
			 total of $5,500,000,000.
					203.Public safety
			 interoperable broadband network construction
				(a)Construction
			 grant program establishmentThe Secretary shall take such action
			 as is necessary to establish a grant program to assist public safety entities
			 to establish a nationwide public safety interoperable broadband network in the
			 700 megahertz band.
				(b)ProjectsThe
			 projects for which construction grants may be made under this section are the
			 following:
					(1)Construction of a
			 new public safety interoperable broadband network using public safety
			 infrastructure or commercial infrastructure, or both, in the 700 megahertz
			 band.
					(2)Improvement of
			 the existing public safety and commercial networks and construction of new
			 infrastructure to meet public safety requirements.
					(c)Matching
			 requirements
					(1)Federal
			 shareThe Federal share of the cost of carrying out a project
			 under this section may not exceed 80 percent of the eligible costs of carrying
			 out a project, as determined by the Secretary in consultation with the Federal
			 Communications Commission.
					(2)Non-Federal
			 shareThe non-Federal share of the cost of carrying out a project
			 under this section may be provided through an in-kind contribution.
					(d)RequirementsNot
			 later than 6 months after the date of enactment of this Act, the Secretary
			 shall establish grant program requirements including the following:
					(1)Defining entities
			 that are eligible to receive a grant under this section.
					(2)Defining eligible
			 costs for purposes of subsection (c)(1).
					(3)Determining the
			 scope of network infrastructure eligible for grant funding under this
			 section.
					(4)Conditioning
			 grant funding on compliance with the Federal Communications Commission’s
			 license terms.
					204.Public safety
			 interoperable broadband maintenance and operation
				(a)Maintenance and
			 operation reimbursement programThe Secretary shall administer a
			 program through which not more than 50 percent of maintenance and operational
			 expenses associated with the public safety interoperable broadband network may
			 be reimbursed from the Maintenance and Operation Fund for those expenses that
			 are attributable to the maintenance, operation, and improvement of the public
			 safety interoperable broadband network.
				(b)ReportNot
			 later than 7 years after the date that the rule established under subsection
			 (b)(1) becomes effective, the Secretary shall submit to Congress a report on
			 whether to continue to provide funding for the Maintenance and Operation Fund
			 after the end of the 10-year period that begins after the date of the
			 completion of the construction phase, as determined by the Secretary.
				205.Auction of
			 spectrum
				(a)In
			 general
					(1)Identification
			 of spectrumNot later than 1 year after the date of enactment of
			 this Act, the Assistant Secretary shall identify, at a minimum, 50 megahertz of
			 contiguous spectrum at frequencies located between 1675 megahertz and 1710
			 megahertz, inclusive, to be made available for immediate reallocation.
					(2)AuctionNot
			 later than January 31, 2013, the Federal Communications Commission shall
			 conduct the auction of the licenses, by commencing the bidding, for the
			 following:
						(A)The spectrum
			 between the frequencies of 2155 megahertz and 2180 megahertz, inclusive.
						(B)The spectrum
			 identified under paragraph (1).
						(b)Extension of
			 auction authoritySection 309(j)(11) of the Communications Act of
			 1934 (47 U.S.C. 309(j)(11)) is amended by striking 2012 and
			 inserting 2020.
				206.Report on
			 efficient use of public safety spectrumNot later than 5 years after the date of
			 enactment of this Act and every 5 years thereafter, the Federal Communications
			 Commission shall conduct a study and submit to the appropriate committees of
			 Congress a report on the spectrum held by the public safety broadband licensee
			 and shall examine how such spectrum is being used and provide a recommendation
			 for whether more spectrum needs to be made available to meet the needs of
			 public safety entities and the opportunity to return any spectrum to the
			 Commission for auction to commercial providers to provide revenue to the
			 Treasury of the United States.
			207.Audits
				(a)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, and every 3 years thereafter, the Comptroller General of the United
			 States shall perform an audit of the financial statements, records, and
			 accounts of the—
					(1)Public Safety
			 Interoperable Broadband Network Construction Fund established under section
			 202(a)(1);
					(2)Public Safety
			 Interoperable Broadband Network Maintenance and Operation Fund established
			 under section 202(a)(2);
					(3)construction
			 grant program established under section 203; and
					(4)maintenance and
			 operation program established under section 204.
					(b)GAAPEach
			 audit required under subsection (a) shall be conducted in accordance with
			 generally acceptable accounting procedures.
				(c)Report to
			 CongressA copy of each audit required under subsection (a) shall
			 be submitted to the appropriate committees of Congress.
				208.Report on
			 long-term interoperability by consolidating band useNot later than 3 years after the date of
			 enactment of this Act, the Federal Communications Commission, in consultation
			 with the Secretary of Homeland Security and the Assistant Secretary, shall
			 issue a report and order, after allowing time for notice and comment, including
			 comment from public safety users, and submit such report to the appropriate
			 committees of Congress, on whether such agencies and other public safety
			 entities could—
				(1)end their use of
			 Land Mobile radio spectrum below 512 MHz; and
				(2)begin to use
			 either—
					(A)the 24 MHz band
			 of spectrum (encompassing that part of the electromagnetic spectrum between 763
			 megahertz and 775 megahertz and 793 megahertz and 805 megahertz) allocated to
			 public safety services under section 337(a)(1) of the Communications Act of
			 1934 (47 U.S.C. 337(a)(1)); or
					(B)the spectrum in
			 the 800 MHz band.
					209.Report on
			 long-term interoperability using IP-based solutionsNot later than 2 years after enactment of
			 this Act, the Federal Communications Commission, in consultation with the
			 Secretary of Homeland Security and the Assistant Secretary, shall issue a
			 report and order, after allowing time for notice and comment, including comment
			 from public safety users, and submit such report the appropriate committees of
			 Congress, on whether Internet Protocol-enabled solutions could aid
			 interoperability.
			
